UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

2 es 2 oR ae oR of fe oe coe of eof eae oft a2 ok ake fe ok ok ok ok eo eo oe ak oe oe se a sae ok

J. Keith Radecic, *
Plaintiff *
*
Vv. * Docket No.:
*
Southern New Hampshire * JURY TRIAL DEMAND
Radiology Consultants, P.C., *
Defendant *

PEA 2 Se Ase SO C2 of oe eos ee ee ae 2k feo oko oa fe oe ot ok ae ok of ok ok ake ok ake ae ak

COMPLAINT

I. PARTIES

1.

The Plaintiff J. Keith Radecic resides at 43 Garfield St., Unit 1,
Manchester, New Hampshire, 03103.

The Plaintiff was an employee of the Defendant Southern New Hampshire
Radiology Consultants, P.C., (SNHRC) with a principal place of business

located at 703 Riverway Place, Bedford, New Hampshire, 03110.

Il. JURISDICTION AND VENUE

3.

Mr. Radecic’s claims arise under Title I of the Americans with Disabilities
Amendments Act (ADAA) of 2008, 42 U.S.C. § 126, et seq., including but
not limited to § 12117, which incorporates by reference 42 U.S.C. §
2000e-5 and amendments thereto. (Hereinafter “The Americans with
Disabilities Act as Amended” or “ADAA”); and under N.H. RSA chapter
354-A. Mr. Radecic requests that the Court exercise pendent jurisdiction
over Count 5, his state law claims, which claims arise out of the same

facts that give rise to his claims under the ADAA.

 
Il.

FACTS COMMON TO ALL CLAIMS

4.

On December 1, 2017, the Charging Party, J. Keith Radecic, commenced
his employment at SNHRC as its Chief Executive Officer, in accordance
with a written employment agreement.

Thereafter, Mr. Radecic served in that capacity, growing the business
significantly, increasing its profitability, and managing its day-to-day
operations.

On Tuesday, June 18, 2019, Mr. Radecic came into the office in the
morning as usual. However, Mr. Radecic discovered that telephone
capabilities supplied by Comcast to the business were not working. As a
result, the business lost functionality of essential capabilities, including
remote access to Tele—Radiology and other dial-in communication tools
critical to the professional staff, including the radiologists. Essentially, the
business operations of SNHRC ceased.

As a result, Mr. Radecic contacted Comcast personnel and discovered that
Comcast had changed internal software platforms, resulting in the loss of
functionality, all without providing him or SNHRC with advanced notice.
In Mr. Radecic’s response, over the phone, he made insistent demands of
Comcast personnel to restore critical functionality. The discussions were
heated. In response, his staff at one point shut the door to his office.
Thereafter, Mr. Radecic’s staff apparently complained to the HR Manager

about his outburst.

 
10.

11.

12,

13.

In response, the decision was made that Mr. Radecic would take a week of
vacation and come back with a corrective-action plan to placate the
complaints of the staff.

In accordance with the agreement of all concerned, Mr. Radecic submitted
to the Leadership Physicians of SNHRC and its HR Manager a proposed
memo to the staff apologizing for his behavior and a plan to seek
additional counselling for anger management issues.

On Jun 19, 2019, at 11:16 a.m., Mr. Radecic sent an email to the HR
Manager and members of its Board stating:

Please see the attached memo I would like to provide to the
office staff based on the interactions yesterday and events
leading up to today. Do you feel this is appropriate and
something you could support in my sending to the staff? If
you have edits, please let me know what they might be. Do
you think that this memo would help?

In reply, Leadership Physicians and Board members responded
favourably, indicating that Mr. Radecic’s proposed apology and proposed
corrective actions were appropriate. Dr. Peter van de Meer, on behalf of

the Physician Leadership of the Board of SNHRC, replied to him by email
dated June 19 as follows:

Hi Keith,

It’s a really nice letter. | wouldn’t modify anything that so
clearly comes from your heart. ...

Please get some rest, and tell us in due time what some the
specifics of the measures are you intend to put in place as

part of your self-improvement plan, not only so we can be

 
14.

16.

reassured, but also so we can help you. We care about
you!
Best wishes,

Peter

In fact, later on June 19, 2019, Mr. Radecic went back to the office at
about 4:15 p.m. Mr. Radecic picked up his laptop to continue doing work
while out of the office. Mr. Radecic also met with the HR Manager Denise
Kilmer. During Mr. Radecic’s conversation with Ms. Kilmer, she told him
that HR valued him, encouraged him to seek treatment, and told him that
his job was not at risk. Also, Ms. Kilmer, thereafter, in conversations with
Mr. Radecic’s wife, assured her that his job was not at risk.

Said email from Dr. Peter van de Meer indicates that the Physician
Leaders of the organization were willing to accommodate Mr. Radecic’s
disability, but then the Board abruptly decided not to continue the dialog
about accommodating his disability and terminated his employment in 90
days and provided him with 90 days of continued employment benefits in
accordance with his contract of employment for a separation of services
on a not-for-cause basis.

By letter dated June 25, 2019, from the Respondent’s corporate counsel,
Mr. Radecic was informed that:

... at its meeting on June 21, 2019, the Board of Directors of
Southern New Hampshire Radiology Consultants, (the
"Corporation") voted unanimously to terminate your
Employment Agreement with the Corporation dated
December 1, 2017 (the "Agreement") pursuant to Section 13
of the Agreement.

 
Li,

18.

19.

20.

aL

eae.

Section 13 of the Agreement provides that either party may
terminate the Agreement by providing the other party with
90 days prior written notice. This letter serves as such notice
from the Corporation, such that your employment with the
Corporation will terminate effective as of September 22,
2019 (the "Termination Date").

As was made clear in said letter and in subsequent discussions, SNHRC
was not terminating Mr. Radecic for cause.

Mr. Radecic was never informed by anyone on behalf of SNHRC that he
was being terminated for cause related to any alleged employment-related
misconduct.

SNHRC did not terminate Mr. Radecic for cause related to any alleged
employment-related misconduct.

Because of past concussions and/or sub-concussive hits to the head
sustained while Mr. Radecic played football, including with the St. Louis
Cardinals, Mr. Radecic has a form of chronic traumatic encephalopathy
(CTE), a mental disability, that exhibits itself occasionally by his
experiencing some executive function/response inhibition issues
(commonly phrased as anger-management problems).

Notwithstanding this mental disability, Mr. Radecic functioned during his
tenure at the SNHRC at a very high capacity, growing the organization’s
business, resulting in his receiving favorable performance evaluations as
well as being awarded significant bonuses.

Although admittedly Mr. Radecic had an inappropriately angry response

to failures by Comcast to address Internet service issues that seriously
23.

24.

26.

Boke

28.

undercut the organization's ability to conduct business, Mr. Radecic
believed and still believes that a reasonable accommodation could be
reached to allow him to resume his duties and continue to function as the
Executive Director of the business.

With Mr. Radecic’s proposed apology memo and an accommodation to
allow him to step up cognitive therapy, he could have continued to
perform his essential job functions as CEO of the organization.

HR Manager, Denise Kilmer, was aware of Mr. Radecic’s ongoing
treatment in therapy dealing with his CTE condition and even encouraged
him to pursue additional treatment if needed.

Also, Board members were aware of Mr. Radecic’s therapy sessions
related to his CTE condition.

The email exchange on June 19 between and the Leadership Physicians of
the Board of SNHRC indicated to Mr. Radecic that the parties had
commenced a dialog to explore a reasonable accommodation for his
mental disability.

This discussion, however, was abruptly cancelled, without explanation,
resulting in a unilateral decision by the Board on June 21 to terminate Mr.
Radecic’s employment with SNHRC.

After June 21, Mr. Radecic followed through with the plan to seek medical
and therapeutic treatment for his condition, including at Parkland Medical

Center for Emotional Wellness, Derry, New Hampshire. His therapist,

 
29.

30.

Elizabeth Ann Williams, APRN, FNP — BC, in her clinical note dated
8/5/19 wrote:

Over the past four weeks, Mr. Radecic has engaged in
intensive cognitive behavioral therapy and dialectical
behavioral therapy to address these outbursts. He has
mastered various coping skills and behavioral techniques
with resolution of this behavior.

In addition to these therapies, the patient was optimized on
Cymbalta for depressive symptoms and chronic pain with
resolution of his depressive symptoms and improvement of
chronic lower back and sciatic pain and diabetic
neuropathy. He was also referred to neurology for an
evaluation and will be following up with pain clinic with
his primary care physician if needed for his chronic back
pain.

Mr. Radecic completed the program on 8/3/19. He has been
fully engaged in treatment and will be following up with
his outpatient providers for maintenance therapy and
medication management. Mr. Radecic may return to work
without any restrictions. It has been a pleasure participating
in his care.

Mr. Radecic’s employment with the Defendant was terminated because of
his disability or the perception that he was disabled but without a
reasonable consideration of his desire to be accommodated.

As a direct and proximate result of Mr. Radecic’s employer's disability
discrimination, he has suffered and continue to suffer damages, including
lost wages, lost earning capacity, lost employment benefits, emotional

distress, humiliation, inconvenience, and loss of enjoyment of life.

 
IV.

CLAIMS FOR RELIEF

Count One: Employment Discrimination in Violation of the ADAA

Shs

32.

33.

34,

BS.

36.

37.

38.

ae,

40.

The Plaintiff hereby incorporates by reference all allegations set forth
above at Paragraphs | through 30 inclusive.

At all relevant times, J. Keith Radecic resided in New Hampshire. Mr.
Radecic suffers from chronic traumatic encephalopathy, a mental
disability, and is therefore considered disabled under the terms of the
ADAA and RSA § 354-A:2, IV.

At all relevant times, SNHRC was an employer in New Hampshire.

At all relevant times, SNHRC employed Mr. Radecic.

Mr. Radecic timely filed with the New Hampshire Commission for
Human Rights a Charge of Discrimination alleging that he was the victim
of disability discrimination under state and federal law.

By notice dated April 6, 2020, Mr. Radecic received from the EEOC a
right to pursue his disability discrimination claims in this Court.

At all relevant times, SNHRC employed Mr. Radecic as its Chief
Executive Officer.

SNHRC is an “employer” and a “person” within the meaning of the ADA,
42 U.S.C. § 12111(5)(a) and § 12111(7) and 42 U.S.C. § 2000e(b) and §
2000e(a) .

Mr. Radecic was an employee within the meaning of 42 U.S.C. §
12111(4).

Mr. Radecic was a “qualified individual” who with or without reasonable

 
41.

42.

43,

44,

45.

46.

accommodation could perform the essential functions of the full-time job
from which he was terminated.

Mr. Radecic’s mental health disability episodically impaired his major life
activities, including concentrating, thinking, communicating, interacting
with others, and regulating his emotions and thoughts.

SNHRC was required to engage in an “interactive process” to determine if
there was a reasonable accommodation by which Mr. Radecic might better
meet his employer’s requirements for continued employment and not
discriminate against him for requesting accommodations.

Mr. Radecic’s employer engaged in discriminatory behavior as stated
supra.

As a proximate result of the SNHRC’s willful and wanton unlawful
conduct, Mr. Radecic has suffered losses, including, lost back wages, lost
future wages, pain and suffering, injury to his reputation and other losses
as more fully set forth in his Prayer for Relief.

Mr. Radecic requested reasonable accommodations from SNHRC as
stated supra.

SNHRC refused to accommodate him as such. SNHRC’s failure to
reasonably accommodate an employee’s disabilities is a violation of the

ADAA.

 
47.

As a proximate result of SNHRC’s malicious, or at least, reckless
disregard for Mr. Radecic’s rights protected under federal and state law,
Mr. Radecic has suffered losses as more fully set forth in his Prayer for

Relief.

Count Two: Employment Discrimination Based Upon Perceived Disability

48.

49.

50.

The Plaintiff hereby incorporates by reference all allegations set forth
above at Paragraphs | through 47 inclusive.

In the alternative, whether or not Mr. Radecic was disabled at the time of
the incident, SNHRC subsequently perceived him as disabled and the
subsequent discriminatory treatment and termination of him resulted from
SNHRC’s perception that Mr. Radecic had a disabling impairment, which
was not transitory (i.e., which was not expected to last less than six
months) and its determination that, as a result, it did not want to continue
his employment, all in violation of the ADAA,42 U.S.C. § 12102(1)(C)
and RSA chapter 354-A.

As a result, Mr. Radecic has suffered a loss of enjoyment of life,
embarrassment, affiliation, career harm and financial losses in back in

front pay and benefits and attorney’s fees and costs.

Count Three: Employment Discrimination Based upon Mr. Radecic’s

Having a Record of a Disability

Sl,

The Plaintiff hereby incorporates by reference all allegations set forth

above at Paragraphs | through 50 inclusive.

10

 
52.

In the alternative, whether or not Mr. Radecic was disabled at the time of
the incident, Mr. Radecic had a record of a disability based on his mental
disability due to chronic traumatic encephalopathy. Because of this record
of a mental disability, SNHRC, through the actions of its employees and
agents, subsequently discriminated against him and ultimately decided that
it did not want to continue his employment and thus terminated him, all in

violation of the ADAA, 42 U.S.C. § 12102(1)(B).

Count Four: Employment Discrimination in Violation of RSA Chapter 354-A

Bok

54.

The Plaintiff hereby incorporates by reference all allegations set forth
above at Paragraphs 1 through 52 inclusive.

AS a proximate result of SNHRC’s malicious, or at least, reckless
disregard for Mr. Radecic’s rights protected under New Hampshire state
law, Mr. Radecic has suffered losses as more fully set forth in his Prayer

for Relief, all in violation of RSA 354-A:7.

WHEREFORE, the Plaintiff Demands J udgment against the Defendant for the

following:

a) salary and benefits, and accrued interest thereon, for all periods,
past, present, and future, during which the Plaintiff has suffered or
will suffer lost wages and/or lost earning capacity;

b) compensatory damages for Plaintiff's mental anguish, pain and
suffering, and other nonpecuniary losses;

c) enhanced compensatory damages and punitive damages in an

amount to be determined at trial;

11

 
d) Plaintiff's attorney’s fees and costs; and
e) for such other and further relief as may be just and equitable.
Respectfully submitted,
J. KEITH RADECIC
By his attorneys,
SHAHEEN & GORDON, P.A.

Dated: 04/22/20 By: \s\ Francis G. Murphy
Francis Murphy, Esquire
NH BAR ID 1840
80 Merrimack Street
Manchester, NH 03101
(603) 669-8080

fmurphy(@shaheengordon.com
CERTIFICATE OF SERVICE

I hereby certify that on the date below I electronically filed the foregoing
document using the CM/ECF system, which will send notification of said filing to all

counsel of record.

Dated: 04/22/20 By: \s\ Francis G. Murphy
Francis Murphy, Esquire

12

 
